Citation Nr: 1034880	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-08 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for benign essential 
tremors.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel





INTRODUCTION

The Veteran served on active duty from January 1968 to January 
1970.

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2005 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO), which denied entitlement to service 
connection for benign essential tremors, skin cancer, and hearing 
loss, and determined that new and material evidence had not been 
received to reopen a claim of service connection for left knee 
disability.  A notice of disagreement was filed in June 2005, and 
a statement of the case was issued in January 2007.  The Veteran 
submitted a substantive appeal in March 2007 with regard to the 
issues of benign essential tremors and hearing loss.  The Veteran 
was scheduled to attend a Board hearing in August 2010; however, 
he failed to appear.

The matter of entitlement to service connection for 
tinnitus has been raised by the Veteran in a statement 
received in June 2005, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran has submitted documentation from the Social Security 
Administration (SSA) reflecting that he was awarded SSA 
disability benefits from June 2003.  Such award letter, however, 
does not reflect the basis for the award of such benefits; 
however, the Veteran has indicated that he is unable to work due 
to his benign essential tremors.  As such records may be relevant 
to the claims on appeal, the Veteran's SSA records should be 
associated with the claims folder.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 
Jan. 4, 2010).

Benign essential tremors

With regard to his benign essential tumors, the Veteran has 
reported that after having scarlet fever as a child, he developed 
tremors but then the tremors disappeared.  He stated that during 
service, he developed an upper respiratory infection and was 
hospitalized for 21 days.  Thereafter, he stated that he sought 
treatment with Dr. Fincher Powell in Decatur, Georgia.  He stated 
that after such illness, he began to experience the tremors 
again.  He also stated that he began to experience tremors after 
undergoing an operation for inguinal hernia.  Service treatment 
records do reflect that the Veteran was treated for an upper 
respiratory infection from February 17, to March 9, 1968, and 
service treatment records reflect that the Veteran underwent 
hernia surgery in August 1968.  The Veteran underwent a VA 
examination in March 2005, wherein he reported that the tremors 
had been present for 37 years and while benign essential tremors 
were diagnosed the examiner stated that the etiology was unknown.  
In light of the documented in-service treatment for upper 
respiratory infection and inguinal hernia, the Veteran should be 
afforded a VA examination to determine the nature and etiology of 
his benign essential tremors.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (VA must provide a medical examination when it is 
necessary to decide the claim).

After obtaining an appropriate release, an attempt should also be 
made to obtain the Veteran's treatment records from Dr. Powell.  
38 C.F.R. § 3.159(c)(1)(i), (ii) (2009).

The Veteran has reported that his benign essential tremors were 
diagnosed by Dr. Scott Cooper in 1994.  An October 2004 record 
from Dr. Cooper was associated with the claims folder; however, 
no other records were provided.  After obtaining an appropriate 
release, the entirety of the Veteran's treatment records from Dr. 
Cooper should be associated with the claims folder.  Id.

The Veteran has also identified another private physician Dr. 
DeLong who had recently evaluated him for his tremors.  After 
obtaining an appropriate release, treatment records from Dr. 
DeLong should be associated with the claims folder.  Id.

Hearing loss

The Veteran has stated that he was treated by Dr. Pearling in the 
mid-1970's for ringing in his ears, and that he was referred to 
Dr. Silver or Dr. Smiley who diagnosed Meniere's disease.  Such 
records have not been associated with the claims folder, thus 
after obtaining an appropriate release, such records should be 
requested from the medical providers.  Id.

At the March 2005 QTC ear, nose, and throat examination, the 
Veteran reported experiencing symptoms of ringing in his ears 
during service, which would occur after exposure to loud noise 
and would be accompanied by pressure in his ears.  He reported 
hearing loss back to January 1970, and reported a sensitivity to 
loud noises.  He reported being diagnosed with Meniere's disease 
in the 1970's.  The examiner diagnosed Meniere's disease, 
bilateral high frequency sensorineural hearing loss, and 
bilateral tinnitus.  The examiner stated that bilateral high 
frequency sensorineural hearing loss is as likely as not related 
to some type of noise exposure, but did not expound on whether 
such hearing loss was due to in-service noise exposure.  In light 
of the Veteran's reports of in-service noise exposure, complaints 
of ear problems during service and in the years thereafter, and 
the examiner's comment that the Veteran does have noise-induced 
bilateral hearing loss, the Veteran should be afforded a VA 
examination to assess the nature and etiology of his bilateral 
hearing loss.  McLendon, 20 Vet App. at 81; see also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Updated VA outpatient treatment records should be associated with 
the claims folder dated February 24, 2005, to the present.

Accordingly, the case is REMANDED for the following actions:

1.	Contact the Veteran to obtain the full 
name, address, and dates of treatment 
pertaining to Dr. Powell, Dr. DeLong, Dr. 
Pearley, Dr. Silver, and Dr. Smiley, 
discussed hereinabove.   After obtaining an 
appropriate release, attempt to obtain the 
entirety of the Veteran's treatment records 
from Dr. Powell, Dr. DeLong, Dr. Pearley, 
Dr. Silver, Dr. Smiley, and Dr. Cooper.  If 
such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims folder.

2.	Associate the Veteran's SSA records with 
the claims file.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims folder.

3.	Obtain updated treatment records from the 
Atlanta VA Medical Center from February 24, 
2005, to the present.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims 
folder.

4.	AFTER the above development is completed, 
the Veteran should be scheduled for a VA 
examination with a physician with 
appropriate expertise to determine the 
nature and etiology of his benign essential 
tremors.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
appropriate testing should be performed.  
The examiner should offer an opinion as to 
the following:

a) Is it at least as likely as not (a 50% 
or higher degree of probability) that 
benign essential tremors had their clinical 
onset during the Veteran's period of 
service, or are otherwise related to such 
period of service, to include residuals of 
his in-service upper respiratory infection 
and/or inguinal hernia surgery.  

b)  Did benign essential tremors pre-exist 
service?  If yes, was the increase in 
disability due to the natural progress of 
the disease?  

All opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  However, if the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
The examiner should reconcile any opinion 
with the pre-service complaints of the 
Veteran, the entrance examination which 
does not reflect benign essential tremors, 
and service treatment records which reflect 
treatment for upper respiratory infection 
and inguinal hernia, the post-service 
medical records, and lay statements of the 
Veteran pertaining to his benign essential 
tremors.  

5.	AFTER the above development is completed, 
the Veteran should be scheduled for a VA 
audiometric examination to ascertain 
whether he currently suffers from bilateral 
hearing loss disability, as defined by 38 
C.F.R. § 3.385, and the etiology of any 
bilateral hearing loss.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner.  If the 
Veteran suffers from bilateral hearing loss 
as defined by 38 C.F.R. § 3.385, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or higher degree of 
probability) that bilateral hearing loss 
had its clinical onset in service or is 
otherwise related to the Veteran's period 
of service, to include in-service noise 
exposure.  

All opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  However, 



if the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.  The examiner should reconcile 
any opinion with the service treatment 
records, lay statements of noise exposure 
in-service and post-service lay statements 
pertaining to hearing loss symptomatology, 
and any post-service medical findings of 
bilateral hearing loss.

6.	After completion of the above, the RO 
should review the expanded record and 
determine if either of the benefits sought 
can be granted.  If either benefit sought 
is not granted in full, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



